NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              JUN 10 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

AREGNAZ AZATYAN,                                No. 09-72960

             Petitioner,                        Agency No. A097-384-532

       v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

             Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 4, 2013**
                               Pasadena, California

Before: THOMAS, SILVERMAN and FISHER, Circuit Judges.

      Aregnaz Azatyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (BIA) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Azatyan’s motion to reopen

because it was her third motion to reopen and it was filed more than three years

after the BIA’s November 23, 2005, final order of removal. See 8 C.F.R.

§ 1003.2(c)(2).

      The BIA also did not abuse its discretion in denying Azatyan’s motion to

reopen on the ground that Azatyan failed to present material and previously

unavailable evidence of changed circumstances to qualify for the regulatory

exception to the filing deadline. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v.

Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (underlying adverse credibility

determination rendered evidence of changed circumstances immaterial).

      PETITION FOR REVIEW DENIED.




                                          2